 S[ARS, RO()I:I'CK ANt) (()Sears, Roebuck and Co. and Casimer A. Matejko,Petitioner and Retail Store Employees Union,Local 876, United Food and Commercial Work-ers International Union, AFL-CIO. Case 7-RD-1677November 5, 1980DECISION ON REVIEW ANDDIRECTION OF ELECTIONBY CHAIRMAN FANNING AND MEMB1:RSJENKINS AND PENEI I OUpon a petition duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearing was held before Hearing Officer MichaelD. Pearson of the National Labor Relations Board.On May 21, 1980, the Regional Director forRegion 7 issued a Decision and Order in the above-entitled proceeding in which he dismissed the in-stant petition on the ground that it did not specifya unit appropriate for the conduct of a decertifica-tion election. Thereafter, in accordance with Sec-tion 102.67 of the National Labor Relations BoardRules and Regulations, Series 8, as amended, thePetitioner and the Employer each filed a timely re-quest for review of the Regional Director's deci-sion, contending that the Regional Director erredin dismissing Petitioner's petition.By telegraphic order dated July 21, 1980, theBoard granted the request for review. Thereafter,the Employer and Retail Store Employees Union,Local 876, United Food and Commercial WorkersInternational Union, AFL-CIO (hereinafter theUnion), each filed a brief on review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record inthis case, including the briefs on review, and makesthe following findings:The Employer operates a number of stores in theDetroit, Michigan, metropolitan area. The Employ-er's collective-bargaining relationship with theUnion in the Detroit area began in 1943, when theBoard certified the Union's predecessor as the ex-clusive bargaining representative in discrete unitsof store employees employed at the Employer'sstores on Gratiot Avenue and Grand River Avenuein Detroit. In 1945, the Employer accorded theUnion's predecessor exclusive recognition as repre-sentative of the Employer's full-time employees atits Highland Park store. This bargaining relation-ship has continued to the present, with the partiesreaching a succession of multistore collective-bar-gaining agreements, the last of which was effective253 NLRB No. 25through March 21, 1976. Between 1970 and 1977,the Employer closed both its Gratiot Avenue andGrand River Avenue stores. In May 1976, the Re-gional Director issued separate Certifications ofRepresentative, which certified the Union as therepresentative of part-lime and certain previouslyunrepresented residual employees at the HighlandPark and Grand River Avenue stores, respectively.On December 2, 1975, following a Board-con-ducted election, the Union was certified as the rep-resentative of all full-time and regular part-timeselling and nonselling employees employed by theEmployer at its Lincoln Park, Michigan, store (in-cluding satellite locations in Wyandotte andWayne, Michigan, which have subsequently beenclosed), and was recertified on July 25, 1977, aftera decertification election.In November 1976, after the Gratiot Avenuestore closed but before the Grand River Aenuestore closed, the Employer and the Union executedtwo collective-bargaining agreements. One con-tract, effective from March 23, 1976, through June30, 1977, covered the previously represented High-land Park and Grand River Avenue employees, aswell as the recently certified residual units at thoselocations. The other contract, effective from July1, 1976, through June 30, 1977, covered the newlycertified Lincoln Park unit. The parties held jointnegotiating sessions for these two contracts. duringwhich the Union advised the Employer that it de-sired one contract covering all three stores. TheEmployer demurred, stating that, while it was will-ing to hold joint negotiations to obviate duplicationof negotiations, it wanted the separate contractssince it wanted to ascertain the effectiveness of cer-tain provisions concerning newly represented em-ployees. The Union acceded to the request for sep-arate contracts with a common expiration date, butstated that it intended to next negotiate one con-tract covering all represented stores. The Employ-er made a noncommittal response to the Union'sstatement.In 1977 the parties negotiated a single contractcovering the Lincoln Park and Highland Parkstores.' The Union's bargaining committee consist-ed of employee representatives from both stores,and the Union held single meetings with employeesof both stores to draw up contract demands and toratify the resulting contract. The recognition clauseof the 1977 agreement lists, in series, each of theunits covered by the agreement, based on the lan-guage in each of the certifications.2The contracthe i- npostr tlotcd it, (ir.£tdt Rto r At, elltl s rt prior It lilttolrlllet:letwllr t of t c ncgltl.llltl-Althoug h g he n llll tl tlll g l 1ut-11I- Cllll i tPtII. pl l. (If t ht Fit plticr,ll the lt ghland Park (,,rc v1a rowllted lh~ 1[he I mplol>cr mt 145. the211 DECISIONS OF NATIONAL L.ABOR REI.ATI()NS 1()ARDapplies equally to both stores, except that certainprovisions apply specifically to only one unit.:'Petitioner seeks a decertification election in theLincoln Park store. However, based on the above,the Regional Director concluded that the LincolnPark and Highland Park units had been merged bythe parties' conduct. The Regional Director foundthat the parties had a practice of melding separateunits into a multistore unit, as demonstrated by themultistore contract for the Highland Park, GrandRiver Avenue, and Gratiot Avenue units and fur-ther shown by the incorporation of the HighlandPark and Grand River Avenue residual unit, certi-fied in 1976, into the existing unit. The RegionalDirector reasoned that, although the parties did notimmediately merge the Lincoln Park unit with theexisting Highland Park-Grand River Avenue unit,this merger was accomplished through the execu-tion of the multistore agreement in 1977 and 3years of unitary administration of that contract. Hefound that the parties' conduct outweighed testimo-ny by employer representatives that they did notintend to merge the two units.We find, contrary to the Regional Director, thatan election should be directed in the Lincoln Parkunit. In our view, the record does not contain "un-mistakable evidence that the parties mutuallyagreed to extinguish the separateness of the previ-ously recognized or certified units."4Initially, wenote that the recognition clause contained in the1977-80 Highland Park-Lincoln Park contract didnot define the contract's coverage as one unit;rather, the clause listed separately each of the unitsthat the contract covered, thereby indicating thatcontract indicates that the Highland Park employees are covered pursu-ant to the 1943 Gratiot Avenue-Grand River Avenue certifications.' Contract provisions relating to the auto service center covers theHighland Park store only, as the Lincoln I'ark certification specificallyexcludes the auto service center. Also, provisions concerning Sundaywork schedules differ, since the Lincoln Park store is open on all Sun-days while the Highland Park store is open only 16 Sundays a year lnother respects, the contract applies virtually identically to bothstores 11I he Union's administration and servicing of the contract for thetwo stores is integrated However, an issue pertaining to employees Itonly one store will he discussed only by employees at that store, unlessthe issue materially affects employees at both stores The initial grievancesteps are handled at the individual stores. Each store's manager and per-sonnel department possesses wvide discretion in setting personnel policy,without discussing it with the staff of the other store. There are no con-tractual interstore seniority crossover rights for transfer, job bidding, orlayoffs Each store has its own safety committee.4 Ctiliy Workers Union of America. AbFL--CIO. and its Locali ,No. I1/.116. 138. 159, 264. 361, 426, 468. 478. and 492 (Ohio Power Company). 203NLRB 230 239 (1973), enfd. 490 F 2d 1383 (6th Cir 1974).the parties still recognized the units as being sepa-rate units.sThe contract provided for no interstoreseniority crossover rights for transfer, job bidding,or layoffs. The absence of such a provision leads usto the inference that, despite the negotiation of asingle contract, the parties did not contemplate cre-ating a single unit.6Nor do we find determinativethe fact that the Union's negotiating team for the1977 agreement contained employees of bothstores, or that the agreement was ratified by apooled vote of union members in both bargainingunits. In our view, these factors are outweighed bythe independent authority of each store manager inestablishing personnel policies and developing em-ployees' schedules, as well as the consideration ofemployees' grievances at the individual storelevel.7Where, as here, each store operates as aself-contained unit with no operational interchangebetween them, and in the absence of specific lan-guage to the contrary, we cannot draw the infer-ence that the parties agreed to extinguish the exist-ence of separate units.Accordingly, having concluded that the LincolnPark unit certified in 1975 and recertified in 1977was not merged into the Highland Park unit, wefind that the following employees of the Employerconstitute a unit appropriate for the purposes ofcollective-bargaining within the meaning of Section9(b) of the Act:All full-time and regular part-time selling andnon-selling employees employed by the Em-ployer at its store located at 2100 Southfield,Lincoln Park, Michigan, including lead per-sons and check tracers, but excluding auto-motive center employees, concession and con-tractor employees, confidential employees, em-ployees covered by existing collective bargain-ing agreements, guards and supervisors as de-fined in the Act.[Direction of Election and Excelsior footnoteomitted from publication.].See Lone Star CGa Company. 194 NLRB 761 (1971), cf. Ihe 4rmnsrong Rubber Company. 208 NLRB 513 (1974)e See Bausch and Lomb Optical Company. 107 NIRB 263. 265 (1953)1Continental Can Company. Inc.. Plant 142. Plasric Container Divo.on. 145NLRH 1427, 1429-30 (19641)See Continental Can Company. upru, .Metropolltan Life InsurunceCompany, 172 NLRH 1257 (1968).212